United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
REGION SOUTHWEST HUMAN RESOURCES
OFFICES, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1767
Issued: January 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 20, 2015 appellant, through counsel, filed a timely appeal from March 18 and
July 17, 2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty causally related to factors of her federal
employment.
On appeal, appellant’s counsel asserts that the evidence is sufficient to establish, at the
least, that appellant has established compensable factors of employment and, therefore, the case
must be remanded for development of the medical evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In an August 7, 2013 decision, the
Board affirmed a June 28, 2012 OWCP decision. The Board noted that appellant had not
attributed her emotional condition to the performance of her regular work duties or to any special
work requirement arising from her employment duties. Rather, appellant’s claim pertained to
administrative actions that occurred beginning in May 2009 and allegations that she was
harassed and treated in an abusive manner by employing establishment supervisors. The Board
found that appellant’s allegations regarding the denial of leave, participation in a wellness
program, requesting a personal refrigerator, and having her desk moved were without merit as
they were reasonable administrative functions and there was no indication of error or abuse in
these matters. The Board further found that appellant’s assertion that she was forced to attend a
physician’s appointment in September 2009 also without merit. The Board noted that it was
reasonable for the supervisor to schedule a medical appointment for appellant, based on language
in an e-mail forwarded to her by appellant.3 Finally, the Board found that appellant did not
establish a factual basis for her allegation of verbal abuse or harassment by employing
establishment management.4 The facts of the previous Board decision are incorporated herein by
reference.
On April 3, 2014 appellant, through counsel, requested reconsideration with OWCP.
Counsel asserted that, based on an attached statement, appellant “unequivocally states that her
work duties contributed to her emotional condition.” In a March 28, 2014 statement, appellant
indicated that “the constant stress of my daily work duties over time has contributed to my
emotional condition of Major Depressive and Severe Recurrent Panic Disorders.”
In a merit decision dated September 17, 2014, OWCP denied modification of the prior
decisions. It found appellant’s statement vague and insufficient because she did not describe
with specificity the work duties she believed contributed to her emotional condition.
On January 20, 2015 counsel again requested reconsideration, asserting that an attached
statement by appellant established that her work duties contributed to her emotional condition.
In a January 14, 2015 statement, appellant reported that her department was greatly impacted by
base realignment, closures, and reassignments. In 2009 she became emotionally stressed when
trying to balance multiple jobs as a travel assistant and passport agent. Appellant noted
simultaneously performing counter, accounting, customer service clerk, central telephone
2

On March 17, 2011 appellant, then a 46-year-old transportation assistant, filed an occupational disease claim
alleging that factors of her employment caused stress. In a September 15, 2011 decision, OWCP found that she did
not establish a compensable factors of employment and denied her claim that she sustained an emotional condition
in the performance of duty. The employing establishment provided a statement on December 9, 2011 countering
appellant’s allegations. Appellant retired on disability effective December 31, 2011. In a decision on the merits of
her claim dated June 28, 2012, OWCP denied modification of the September 15, 2011 decision.
3

In the September 3, 2009 e-mail message, appellant, who is diabetic, stated that high volumes of stress and
anxiety and increased sugar levels, “could be dangerous to myself and others around me.”
4

Docket No. 12-1715 (issued August 7, 2013), Order Denying Petition for Recon. (issued March 5, 2014). The
record includes reports by several doctors who diagnosed acute stress reaction, major depressive disorder, and panic
disorder.

2

operator, port call message, adviser, and ship locator duties plus maintaining a physical and
electronic, numerical, and alphabetical filing system without proper training.
In a merit decision dated March 18, 2015, OWCP reviewed appellant’s statement and
found the evidence submitted insufficient to establish a compensable factor of employment and
denied her claim that she sustained an emotional condition in the performance of duty.
Appellant, through counsel, again requested reconsideration on April 21, 2015, asserting
that her work duties as described contributed to her diagnosed emotional condition. In an
April 14, 2015 statement, Sabrina A. Thomas, a coworker, indicated that she worked with
appellant from 2009 through 2011 and concurred with appellant’s January 14, 2015 statement,
attesting that everything on the statement was true to her knowledge, the events happened as
stated, and appellant’s job duties were correctly described.
In a merit decision dated July 17, 2015, OWCP found that the evidence presented was of
insufficient probative value and denied modification of the prior decisions.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.5 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.6 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.9 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Dennis J. Balogh, 52 ECAB 232 (2001).

7

Id.

8

28 ECAB 125 (1976).

9

See Robert W. Johns, 51 ECAB 137 (1999).

3

arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.10 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.11 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.12 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.13
ANALYSIS
On reconsideration appellant, who retired in December 2011, asserted that her emotional
condition was a result of her job duties as a transportation assistant under Cutler. She
specifically alleged, in a January 14, 2015 statement, that in 2009 she started to become
emotionally stressed when trying to balance multiple jobs as a travel assistant, passport agent,
and performing various counter, accounting, customer service clerk, central telephone operator,
port call message, adviser, and ship locator duties while maintaining a physical and electronic,
numerical, and alphabetical filing system, without being properly trained. Appellant, however,
failed to factually establish that those were her working conditions. The employing
establishment previously submitted a statement dated December 9, 2011 in which it countered
her allegations. On March 30, 2012 appellant submitted a statement in which she described her
job duties. These reports were previously reviewed both by OWCP and the Board in its
August 7, 2013 decision.14 On reconsideration, appellant did not sufficiently identify particular
duties performed at specific times and places or provide evidence confirming such allegations.
Although appellant submitted an April 14, 2015 statement from Ms. Thomas, this
statement is insufficient to meet appellant’s burden of proof. Ms. Thomas merely generally
advised that she concurred with appellant’s statement and did not provide dates or describe
particular situations with any specificity.
Thus, contrary to appellant’s assertions on appeal, she has not established any
compensable employment factors under FECA and, therefore, has not met her burden of proof in
establishing that she sustained an emotional or stress-related condition in the performance of
duty. As she has not established any compensable employment factors, the Board need not
consider the medical evidence of record.15

10

Supra note 8.

11

J.F., 59 ECAB 331 (2008).

12

M.D., 59 ECAB 211 (2007).

13

Roger Williams, 52 ECAB 468 (2001).

14

Supra notes 2 and 4.

15

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 17 and March 18, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

